Citation Nr: 0421030	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973, and again from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the denial of 
entitlement to service connection for an acquired psychiatric 
disorder by finding that the veteran had not submitted new 
and material evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reveals that the veteran requested 
that his previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder be reopened 
in July 2000.  In August 2000, the veteran was advised that 
new and material evidence must be submitted to reopen a 
previously denied claim.  In March 2001, the veteran's 
request to reopen the claim was denied by the RO.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 
2002)) (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to the issue 
here on appeal.  As such, the Board finds that the veteran 
has not been provided sufficient notice of his rights and 
responsibilities under the VCAA.  Unfortunately, the Board 
does not have the authority to cure the procedural defect 
presented in this case.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded to the RO 
so that proper notice may be given to the veteran and any 
additional development deemed necessary to assist the veteran 
in substantiating his claim may be performed.

Additionally, VA treatment records dated in August 2002 were 
obtained and reflect that the veteran described having 
thoughts of events that happened during his second period of 
active service.  Axis I diagnoses of depressive disorder and 
rule-out post-traumatic stress disorder were rendered as was 
an Axis II diagnosis of rule-out personality disorder.  
Subsequent treatment records are not associated with the 
veteran's claims folder nor is a medical opinion as to 
whether the veteran's current psychiatric disorders are 
related to his periods of active service and/or are related 
in any way to the diagnosis of personality disorder rendered 
during service.  As such, this matter must also be remanded 
for additional development of the medical record.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA, the 
RO must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§  5102, 5103, and 5103A.  

2.  All psychiatric treatment records 
should be obtained and associated with 
the veteran's claims folder.

3.  After all treatment records have been 
obtained, the veteran should be scheduled 
for a psychiatric examination.  The 
veteran's claims folder must be reviewed 
by the examiner and the examiner should 
be requested to render all appropriate 
diagnoses.  For each diagnosis, the 
examiner should render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability is a result 
of active military service.  All opinions 
expressed must be supported by a complete 
rationale.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




